FILED
                            NOT FOR PUBLICATION                              AUG 20 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KEITH JUDD; et al.,                              No. 12-57177

               Plaintiffs - Appellants,          D.C. No. 8:12-cv-01888-DOC-AN

  v.
                                                 MEMORANDUM*
BARACK OBAMA, in his capacity as a
candidate on the ballot for the US
President in 2012 election; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Appellants appeal from the district court’s order striking their complaint and

terminating their action alleging fraud in the 2012 presidential election. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam). We affirm.

          After careful examination of the record, we conclude that the district court

did not abuse its discretion. We reject as meritless appellants’ contentions of

judicial bias and that the district court’s dismissal violated their constitutional

rights.

          AFFIRMED.




                                             2                                    12-57177